OPINION — AG — 19 O.S. 1961 180.65 [19-180.65], WHEN IN CONFLICT WITH 19 O.S. 1961 541 [19-541], SUPERSEDES 19 O.S. 1961 541 [19-541] TO THE EXTENT OF SUCH CONFLICT. IT IS FURTHER THE OPINION OF THE AG THAT 19 O.S. 1961 180.64 [19-180.64] WOULD ALLOW THE SHERIFF OF MARSHALL COUNTY TO APPOINT AS MANY DEPUTIES, JAILERS, AND OTHER ASSISTANTS AS HE CAN ESTABLISH THE NEED FOR, WHICH THE COUNTY COMMISSIONERS WILL APPROVE, AND WHICH EMPLOYMENTS DO NOT EXCEED THE AMOUNT OF LAWFUL FUNDS APPROPRIATED FOR SUCH PURPOSE. (JOSEPH MUSKRAT)